Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 1 of 10                     PageID #: 12




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


S.C.                                                )
                                                    )
       Plaintiff                                    )
                                                    )
v.                                                  )
                                                    )       Docket No. 2:19-cv-00063-LEW
CORRECTIONS OFFICER HARRIMAN, and                   )
KEVIN JOYCE, Sheriff of Cumberland County,          )
And CUMBERLAND COUNTY                               )
                                                    )
                                                    )
       Defendants                                   )


              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, by and through undersigned counsel, in the above-entitled

matter and states as follows:

                                       Nature of Action

       When Cumberland County Jail Officer Harriman believed inmate S.C. had exercised his

First Amendment right to complain about him, he retaliated and engaged in vengeful conduct

designed to cause serious emotional and physical harm. S.C. was a pre-trial detainee/prisoner

held at Cumberland County Jail. Officer Harriman and S.C. had had a verbal confrontation

regarding jail rules in which Officer Harriman used the “n” word (S.C. is a person of color) and

yelled. Shortly thereafter, S.C. asked to make a phone call to Portland detective Cheryl Holmes.

Harriman assumed S.C. was making a complaint about Harriman, and decided to disclose to four

inmates that S.C. was working with federal prosecutors as a “snitch.” As a direct, foreseeable,

and intended result of these disclosures, another inmate confronted S.C., called him a “fucking

rat” and attacked him, causing physical injuries and emotional distress. This was precisely the



                                                1
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 2 of 10                     PageID #: 13




denouement Harriman anticipated and hoped for. Harriman’s conduct was animated by malice

and bad faith and violates S.C.’s right to safety in prison.

                                               Parties

   1. Plaintiff (“S.C.”) is a resident of Brooklyn, New York.

   2. Defendant County of Cumberland is a municipal corporation in the State of Maine.

   3. Defendant Kevin Joyce (“Joyce”) was the acting Sheriff of Cumberland County during

       all relevant times.

   4. Defendant Corrections Officer Harriman (“Harriman”) was, at all times pertinent to this

       complaint, a Cumberland County Corrections Officer, working at Cumberland County

       Jail (“CCJ” or “Jail”).

                                   Subject Matter Jurisdiction

   5. This action arises under the United States Constitution, particularly under the provisions

       of the 1st, 4th, 8th and 14th Amendments to the Constitution of the United States, and

       under Federal Law, particularly the Civil Rights Act, 42 U.S.C. § 1983.

   6. This Court has jurisdiction of this cause under and by virtue of 28 U.S.C. § 1343 and 28

       U.S.C. § 1331.

   7. This Honorable Court may exercise pendent jurisdiction over the related state law claims

       pursuant to 28 U.S.C. § 1367.

                                       Personal Jurisdiction

   8. This Honorable Court wields jurisdiction over each of the Defendants named herein

       pursuant to 14 M.R.S.A. §704-A in that each of the Defendants is domiciled in the State

       of Maine.

                                               Venue



                                                  2
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 3 of 10                      PageID #: 14




  9. Venue is properly laid before this Honorable Court pursuant to 28 U.S.C. § 1391 and Rule

     9(a) of the rules of the United States District Court for the District of Maine in that all of

     the acts complained of occurred in the southern half of the State of Maine.

                             Common Nucleus of Operative Fact

  10. On or about May 17, 2017, S.C. was arrested on a criminal charge.

  11. While he awaited trial on his new charge, as a pretrial detainee, he was housed at

     Cumberland County Jail.

  12. In June of 2017 S.C. was housed in pod B3 of CCJ.

  13. At that same time, Defendant Harriman was posted to pod B3.

  14. Sometime in June, 2017, Defendant Harriman and S.C. became involved in a verbal

     confrontation.

  15. At that time, Defendant Harriman claimed that S.C. was violating prison rules by having

     two mattresses in his cell.

  16. During the verbal confrontation, Defendant Harriman yelled at S.C. and specifically used

     the “n” word several times.

  17. S.C. is a person of color.

  18. Shortly after this confrontation, S.C. informed Defendant Harriman that he wished to

     place a confidential call to Portland Police Detective Cheryl Holmes.

  19. In addition to being a police detective, Ms. Holmes also served as a personal investigator

     at the CCJ.

  20. On information and belief, after S.C. had made his phone call, Defendant Harriman

     confronted detective Holmes and inquired about whether S.C. had in fact called her.




                                               3
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 4 of 10                    PageID #: 15




  21. On information and belief, Defendant Harriman formed the belief that S.C. called

     detective Holmes in order to lodge a complaint against him for his conduct in the verbal

     confrontation.

  22. Several days after Defendant Harriman confirmed that S.C. in fact called detective

     Holmes, he disclosed to four different inmates in Pod B3 that S.C. was “a CI

     [confidential informant] working with the federal government.”

  23. Defendant Harriman made these disclosures of S.C.’ status as a confidential informant as

     retaliation for S.C.’ speaking to Cheryl Holmes about – in his mind – complaints S.C.

     had regarding Defendant Harriman.

  24. Defendant Harriman made these disclosures of S.C.’ status as a confidential informant

     specifically so that S.C. would be threatened or harmed by other inmates.

  25. Defendant Harriman expected and intended for his disclosures regarding S.C.’ status as a

     confidential informant to produce harm and fear in S.C..

  26. Defendant Harriman was deliberately indifferent to the substantial risks of harm his

     disclosures to other inmates regarding S.C.’ alleged status as a confidential informant

     would cause him.

  27. Upon information and belief, Defendant Harriman gave no consideration to the risk that

     his “outing” a confidential informant could jeopardize an ongoing criminal investigation

     by motivating a witness to cease cooperating and/or could chill other inmates from

     cooperating with state or federal prosecutors in the future.

  28. It did not take very long for the disclosures Defendant Harriman made to become known

     to many of the other inmates.




                                               4
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 5 of 10                     PageID #: 16




  29. When S.C. realized that Defendant Harriman had disclosed his alleged status as a

     confidential informant, he informed detective Cheryl Holmes.

  30. On information and belief, detective Cheryl Holmes conducted an investigation into S.C.’

     claims that Defendant Harriman had disclosed to CCJ inmates S.C.’ alleged status as a

     confidential informant.

  31. On information and belief, detective Holmes obtained written statements from each of the

     four inmates in Pod B3 to whom S.C. learned Defendant Harriman had made disclosures.

  32. On information and belief, Lt. Barnes of the Internal Affairs Division of the Cumberland

     County Sheriff’s Office re-interviewed the same inmates and they each corroborated their

     previous testimony.

  33. On information and belief, S.C.’ claims about Defendant Harriman’s disclosures were

     substantiated by the Internal Affairs Department and Defendant Harriman was disciplined

     for his conduct.

  34. On August 13, 2017 in Pod B3, S.C. was assaulted by another inmate, John McLean.

  35. S.C. sustained injuries to his face that continued to cause pain and discomfort for months.

  36. S.C. also was tased by Sergeant Diffin during the fight.

  37. Just prior to launching his attack on S.C., Mr. McLean said, “you fucking rat!”

  38. Accordingly, Mr. McLean’s attack on S.C. was directly caused by the disclosures

     Defendant Harriman made.

  39. Plaintiff demands a trial by jury.

             Count I: 42 U.S.C. §1983 Violation v. Officer Defendant Harriman

  40. Plaintiff repeats and realleges the allegations contained in the previous paragraphs.




                                               5
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 6 of 10                       PageID #: 17




   41. As indicated above, Defendant Harriman, under color of state law, violated S.C.’

       fundamental and/or constitutional rights, specifically: (1) he retaliated against S.C. for

       exercising his First Amendment rights, (2) he was deliberately indifferent to the

       substantial danger he placed S.C. in by disclosing his status as a cooperating witness, in

       violation of the 8th and 14th Amendments, (3) he violated S.C.’ substantive and

       procedural due process rights, (4) he intentionally inflicted severe emotional distress

       upon S.C., (5) he violated S.C.’ 4th Amendment rights to privacy, (6) he inflicted

       punishment against a pre-trial detainee without any due process whatsoever, (7) he acted

       with malice and bad faith in causing emotional and physical harm to S.C..

   42. Defendants’ actions displayed a reckless or callous disregard of, or indifference to, the

       rights of S.C..

       WHEREFORE, S.C. requests that this Honorable Court (1) enter judgment for Plaintiff in

an amount that fully and completely compensates him for the injuries he has sustained, (2) award

S.C. punitive damages, attorney's fees and costs pursuant to 42 U.S.C. § 1983, and (3) award

such other and further relief as this Honorable Court deems just and proper.

         Count II: 42 U.S.C. §1983 Supervisory Violation v. Defendant Kevin Joyce

   43. Plaintiff repeats and realleges the allegations contained in the previous paragraphs.

   44. Upon information and belief, Defendant Officer Harriman has been involved in other

       situations that have led to complaints being lodged about his inappropriate and/or

       unlawful or unconstitutional conduct.

   45. Upon information and belief, Defendant Officer Harriman has been disciplined or should

       have been disciplined numerous times for his inappropriate conduct.




                                                 6
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 7 of 10                      PageID #: 18




   46. Upon information and belief, Defendant Joyce knew or should have known that

       Defendant Officer Harriman had a reputation for inappropriate/unlawful conduct.

   47. Upon information and belief, Defendant Joyce did not take reasonable steps to supervise

       or discipline Defendant Officer Harriman or to minimize the risk of harm that Defendant

       Officer Harriman presented to the public.

   48. Upon information and belief, any reasonably well-trained supervisor would have

       recognized that Defendant Officer Harriman, if not properly disciplined and supervised,

       would cause harm to the public.

   49. Defendant Joyce’s conduct or inaction in supervising and/or disciplining the Defendant

       Officer Harriman amounts to either deliberate, reckless or callous indifference to the

       constitutional rights of others, including S.C..

   50. On information and belief, Defendant Joyce also failed to promulgate appropriate policies

       regarding disclosing confidential information to inmates about another inmate’s status as

       a cooperating witness.

   51. An affirmative link exists between the street level constitutional violations perpetrated by

       Defendant Officer Harriman and Defendant Joyce’s failure to a) properly supervise

       and/or discipline Officer Harriman and/or b) promulgate appropriate policies regarding

       disclosing confidential information to inmates about another inmate’s status as a

       cooperating witness.

   52. Defendant Joyce’s actions displayed a reckless or callous disregard of, or indifference to,

       the rights of S.C..

       WHEREFORE, Plaintiff S.C. requests that this Honorable Court (1) enter Plaintiff

judgment in an amount that fully and completely compensates him for the injuries he has



                                                 7
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 8 of 10                        PageID #: 19




sustained, (2) award S.C. punitive damages, attorney's fees and costs, and (3) award such other

and further relief as this Honorable Court deems just and proper.

          Count III: 42 U.S.C. §1983 Municipal Violation v. Cumberland County

   53. Plaintiff repeats and realleges the allegations contained in the previous paragraphs.

   54. The customs or policies of Cumberland County comprise the cause of and the moving

       force behind the constitutional violations chronicled in this Complaint.

   55. At all relevant times, Defendant Joyce was acting Cumberland County Sheriff.

   56. At all relevant times Defendant Joyce was a policymaker within the Cumberland County

       hierarchy.

   57. At all relevant times, on information and belief, Defendant Joyce, as a policymaker for

       Cumberland County, adopted a custom or policy of abdicating any appropriate level of

       supervision and/or discipline of Defendant Officer Harriman.

   58. At all relevant times, on information and belief, Defendant Joyce, as a policymaker for

       Cumberland County, adopted a custom or policy of permitting his officers to disclose

       confidential information to inmates about another inmate’s status as a cooperating

       witness.

   59. This laissez faire approach to disclosing confidential information to inmates about

       another inmate’s status as a cooperating witness amounts to an unconstitutional custom or

       policy.

   60. It was or should have been eminently foreseeable to Defendant Joyce that allowing his

       officers to disclose confidential information to inmates about another inmate’s status as a

       cooperating witness would inevitably result in the violation of citizens’ civil rights, as

       happened in the instant case.



                                                 8
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 9 of 10                       PageID #: 20




   61. Defendant Cumberland County’s actions displayed a reckless or callous disregard of, or

       indifference to, the rights of S.C..

       WHEREFORE, Plaintiff S.C. requests that this Honorable Court (1) enter Plaintiff

judgment in an amount that fully and completely compensates him for the injuries he has

sustained, (2) award S.C. attorney's fees and costs, and (3) award such other and further relief as

this Honorable Court deems just and proper.

                            Count IV: IIED v. Defendant Harriman

   62. Plaintiff repeats and realleges the allegations contained in the previous paragraphs.

   63. The actions taken by Defendant Officer Harriman comprise the tort of intentional

       infliction of emotional distress against S.C..

   64. Defendant Harriman intentionally inflicted severe emotional distress or was certain or

       substantially certain that such distress would result from his conduct.

   65. Defendant Harriman’s conduct was so extreme and outrageous as to exceed all possible

       bounds of decency and must be regarded as atrocious and utterly intolerable in a civilized

       society.

   66. Defendant Harriman’s actions caused S.C. emotional distress.

   67. The emotional distress suffered by S.C. was so severe that no reasonable person could be

       expected to endure it.

   68. Defendant Harriman’s behavior was taken in bad faith.

   69. Defendant Harriman’s behavior was malicious or impliedly malicious.

       WHEREFORE, Plaintiff S.C. requests that this Honorable Court (1) enter Plaintiff

judgment in an amount that fully and completely compensates him for the injuries he has




                                                 9
Case 2:19-cv-00063-LEW Document 3 Filed 02/12/19 Page 10 of 10                    PageID #: 21




sustained, (2) award S.C. punitive damages, attorney's fees and costs, and (3) award such other

and further relief as this Honorable Court deems just and proper.




Dated: 02/12/2019                                           /s/ Michael J. Waxman
                                                            Attorney for Plaintiff
                                                            S.C.




                                               10
